Title: To Benjamin Franklin from ——— Sieulanne, 30 July 1778: résumé
From: Sieulanne, ——
To: Franklin, Benjamin


<Ste. Croix de Teneriffe, July 30, 1778, in French: Having captured and brought into Palma, one of the Canary islands, the English brigantine The Countess of Mouton, Capt. Conyngham, of the Revenge, asked me to bring her to Martinique. We settled on conditions. As I was about to sail on July 19, I was accosted by an armed sloop sent by the Governor of Palma acting on orders from Marquis de Travallosos, Commander-in-Chief of the Canaries. The instructions were to stop my ship and arrest me, as well as Capt. Conyngham who was still in sight of the port. I was abused and eventually told to address myself to an English merchant in Orotava, named Thomas Cologan.
His answer, enclosed, proves that my arrest was really a reprisal against Conyngham. Could you please obtain from the court of Spain a reimbursement for the five hundred piastres this delay is costing me? The sum should be remitted to the French consul who will forward it to me. As to the insult to the flag, I am certain you shall obtain redress.>
